Case:20-00068-LTS Doc#:63 Filed:01/19/21 Entered:01/19/21 16:41:05                    Desc: Main
                          Document Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO

In re:
                                                                 PROMESA
THE FINANCIAL OVERSIGHT AND MANAGEMENT                           Title III
BOARD FOR PUERTO RICO,
                                                                 No. 17 BK 3283-LTS
         as representative of
                                                                 (Jointly Administered)
THE COMMONWEALTH OF PUERTO RICO,

                         Debtors.

AMBAC ASSURANCE CORPORATION,
                                                                 Adv. Proc. No. 20-00068-
                         Plaintiff,                              LTS

v.

THE FINANCIAL OVERSIGHT AND MANAGEMENT
BOARD FOR PUERTO RICO; JOSÉ B. CARRIÓN III;
ANDREW G. BIGGS; CARLOS M. GARCÍA; ARTHUR J.
GONZÁLEZ; JOSÉ R. GONZALEZ; ANA J.
MATOSANTOS; DAVID A. SKEEL, JR.,

                         Defendants.

     NOTICE OF MOTION AND MOTION FOR WITHDRAWAL OF APPEARANCE

         PLEASE TAKE NOTICE that going forward Plaintiff Ambac Assurance Corporation will

no longer be represented by Elizabeth B. Prelogar. Because Plaintiffs will continue to be

represented by attorneys from Ferraiuoli LLC, Cooley LLP, and Milbank LLP, Plaintiffs do not

expect that withdrawal of Ms. Prelogar will cause any disruption in this matter.

         Accordingly, pursuant to Local Rule 9010-1(d), Plaintiff Ambac respectfully requests that

the Court order the withdrawal of Ms. Prelogar and no longer send her docketing notifications via

the ECF System.




                                                 1
Case:20-00068-LTS Doc#:63 Filed:01/19/21 Entered:01/19/21 16:41:05     Desc: Main
                          Document Page 2 of 3



Dated: January 19, 2021     FERRAIUOLI LLC
San Juan, Puerto Rico       By: /s/ Roberto Cámara-Fuertes
                                Roberto Cámara-Fuertes (USDC-PR No. 219002)
                                Sonia Colón (USDC-PR No. 213809)
                                221 Ponce de León Avenue, 5th Floor
                                San Juan, PR 00917
                                Telephone: (787) 766-7000
                                Facsimile: (787) 766-7001
                                Email:       rcamara@ferraiuoli.com
                                             scolon@ferraiuoli.com




                                       2
Case:20-00068-LTS Doc#:63 Filed:01/19/21 Entered:01/19/21 16:41:05                      Desc: Main
                          Document Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on this same date a true and exact copy of this was filed with the Clerk

of Court using the CM/ECF system, which will notify a copy to counsel of record.

                                              /s/ Roberto Cámara-Fuertes
                                              Roberto Cámara-Fuertes (USDC-PR No. 219002)
                                              221 Ponce de León Avenue, 5th Floor
                                              San Juan, PR 00917
                                              Telephone: (787) 766-7000
                                              Facsimile: (787) 766-7001
                                              Email: rcamara@ferraiuoli.com




                                                 1
